DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The filing of March 4, 2021 has been fully considered.  The election of Group I, claims 1-10 is acknowledged.  Regarding the traversal, the remarks are not persuasive.  The argument that the distinct groups have a “common inventive concept” is not responsive to the reasons for restriction set forth in the action of January 6, 2021.  Additionally, the arguments contend that the common inventive concept involves a charger identification information acquirer, but only claim 20 uses the term “charger.”  The arguments asserting that the distinct groups should be classified together do not explain any reasoning for this assertion.  Additionally, searching multiple inventions in multiple statutory categories requires reliance on additional references, additional time in understanding the disclosures of those references, and additional time in accounting for the differences in claim scope between the distinct groups, all of which is encompassed within the search burden.  

Claim Objections
	In claim 10, it appears that the term “non-statutory” should be “non-transitory”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 6–8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Dickson (US 6,574,603).
	Regarding claim 1, Smith discloses (figure 8) a method of controlling a gas pump identification system, the method comprising: 
	acquiring, by a gas pump identification information acquirer (1a) disposed in a vehicle (1), identification information related to a gas pump (fueling station) from a gas pump identification information provider (44) provided in a filling gun (40) while the filling gun of the gas pump is inserted into a filling inlet of the vehicle (1)(figure 1; and column 9, lines 49-55 and column 10, lines 1-5); 
	transmitting, by a gas pump identification information acquirer (1a), the acquired identification information to a terminal (1b or 1c) of the vehicle (1)(column 10, lines 2-5, the info from the pump, such as fuel quantity or confirmations, is received by the occupant of the vehicle); and 
	generating, by the terminal, order information and transmitting the order information to a payment server (20) (column 9, lines 63-68 and column 8, lines 1-10; it 
	wherein the gas pump identification information acquirer (1a) is configured for acquiring the identification information from the gas pump identification information provider (44) using a non-contact recognition method in a state in which the filling gun (40) is inserted into the filling inlet (see figure 8).
	Smith does not appear to specifically disclose that the order information from the terminal is based on the identification information from the gas pump.  
	Dickson teaches a refueling routine in which the order from the vehicle (Figure 10A, step 506) is based on information received from the dispenser (order options in step 504)(column 16, lines 1-15).
It would have been obvious to one skilled in the art to provide the method of Smith with the ordering functionality of Dickson for the purpose of allowing a user to make a selection among multiple options from within the vehicle.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	





	Regarding claim 3, Smith discloses that the gas pump identification information acquirer (1a) is mounted adjacent to the filling inlet (figure 8).  In the alternative, it would have been obvious to move the acquirer (1a) to be adjacent to the inlet as a routine rearrangement of parts that would not change the operation of the device.  In this regard, MPEP 2144.04 is relevant.  

	Regarding claim 6, Smith discloses that the non-contact recognition method includes an infrared (IR) communication method (column 9, line 49).
	
	Regarding claim 7, Smith discloses making, by the payment server (20), payment based on the order information; and transmitting approval information related to the payment and the order information to a local server of a gas station having the gas pump. (column 9, lines 63-68 and column 8, lines 1-10; it is noted that column 9, lines 63-65 states that the payment and order processing proceeds as shown in figure 7).



	Regarding claim 10, Smith discloses a computer readable recording medium having recorded thereon a program for executing the method of controlling the gas pump identification system according to claim 1 (figure 6 and column 9, lines 55-60; Smith discloses that a microprocessor with programming implements the described method).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Dickson (US 6,574,603) in view of Walkey (US 4,469,149).  
	Regarding claim 4, Smith and Dickson account for much of the claimed subject matter as discussed above, but do not disclose that the gas pump identification information acquirer is mounted in an oil flow pipe positioned between the filling inlet 
	Walkey teaches that it is known to form a communication link between a filling nozzle and a vehicle by providing an acquirer (14) that is disclosed within the flow pipe (10) and a provider (20) on the nozzle of the filling gun.
It would have been obvious to one skilled in the art to modify the device of Smith so that the acquirer and provider are arranged at the location taught by Walkey as a routine rearrangement of parts that would not have changed the operation of the device, and/or as a routine selection of a known equivalent transponder location.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Dickson (US 6,574,603) and further in view of Wilson (US 2017/0073211). 
	Regarding claim 5, Smith and Dickson account for much of the claimed subject matter as discussed above, but do not specifically disclose that the transponders are a NFC reader and a NFC tag.

It would have been obvious to one skilled in the art to modify the device of Smith to use NFC communication instead of IR communication, based on the teaching of Wilson, as a routine selection of a known equivalent structure for performing the same function.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Dickson (US 6,574,603) and further in view of Van Ness (US 4,263,945).
	Regarding claim 9, Smith and Dickson account for much of the claimed subject matter as discussed above, but do not disclose that the order information includes at least one of gas pump identification information, payment means information, fuel type information, requested payment amount information, and requested fuel amount information.
	Van Ness teaches that it is known in an automatic refueling method to transmit fuel type information from the vehicle to the fuel pump (column 6, lines 5-6).
e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,327,066) in view of Dickson (US 6,574,603) and further in view of Barrett (US 2011/0035049)
	Regarding claim 9, Smith and Dickson account for much of the claimed subject matter as discussed above, but do not disclose that the order information includes payment means information which is at least one of a credit card number, a membership number, discount means information, installment information, and loyalty card information.
	Barrett teaches that it is known in automatic refueling methods to transmit loyalty card information from the vehicle to the pump (paragraph 0017).
It would have been obvious to one skilled in the art to modify the system of Smith in view of Dickson such that the order information from the vehicle includes loyalty card information, based on the teaching of Barrett, for the purpose of allowing the refueling e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but are considered relevant to this application, including:
	Bates (US 6,024,142) which discloses a refueling method in which the pump communicates with the vehicle wirelessly via transmitters (36, 54).
	Kelerich (US 5,857,501) which discloses a refueling method in which the pump communicates with the vehicle wirelessly via transmitters (41, 80).  
	Lamont (US 4,934,419) which discloses a refueling method in which the pump communicates with the vehicle wirelessly via transmitters (20, 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799